Opinion issued June 9, 2016




                                           In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                                ————————————
                                  NO. 01-16-00019-CV
                               ———————————
   RAMESH KAPUR, DBA AIC MANAGEMENT COMPANY, Appellant
                                              V.
         WINFIELD II OWNERS ASSOCIATION INC., RANDALL
        MANAGEMENT INC., AND CASEY LAMBRIGHT, Appellees


                      On Appeal from the 270th District Court
                               Harris County, Texas
                         Trial Court Case No. 2014-45991


                             MEMORANDUM OPINION

       Appellant, Ramesh Kapur, dba AIC Management Company, has neither established

indigence, nor paid, or made arrangements to pay, the fee for preparing the clerk’s record.

See TEX. R. APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b)

(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being
notified that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

       We dismiss the appeal for want of prosecution. We dismiss any pending motions

as moot.


                                         PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.




                                             2